United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1610
                        ___________________________

                             Olga Martinez-Canales

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: February 18, 2016
                            Filed: February 23, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

       Salvadoran citizen Olga Martinez-Canales petitions for review of an order of
the Board of Immigration Appeals, which dismissed her appeal from the decision of
an immigration judge denying asylum and withholding of removal. In her supporting
brief, Martinez-Canales raises an ineffective-assistance-of-counsel claim, but this
administratively unexhausted claim is not properly before us. See Ateka v. Ashcroft,
384 F.3d 954, 957 (8th Cir. 2004) (exhaustion of administrative remedies).

       As for the asylum and withholding-of-removal claims, we conclude that
substantial evidence on the record as a whole supports the finding that Martinez-
Canales failed to show past persecution in El Salvador, or a well-founded fear of
future persecution there, due to one of the five protected grounds: race, religion,
nationality, membership in a particular social group, or political opinion. See De
Castro-Gutierrez v. Holder, 713 F.3d 375, 379-81 (8th Cir. 2013). Accordingly, we
deny the petition for review. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-